DETAILED ACTION
Response to Amendment
This is in response to Applicants Request for Continued Examination (RCE) filed 02/04/2022 which has been entered. No Claims have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 8 and 15 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (2010/0310059 A1) in view of Gibson et al (2010/0133339 A1), and further in view of Brown (2005/0102160 A1).
As per Claim 1, As per Claim 1, Davis teaches a method comprising: receiving, via one or more server devices, a communication from a customer device via a first communication medium (Figure 1 – References 1000, 3000 and 4000; Page 2, Paragraph [0032]; Page 6, Paragraphs [0089] and [0090]); designating, via the one or more server devices, the communication as an active communication (Page 6, Paragraph [0080]; Page 10, Paragraph [0117]).
Davis also teaches receiving, via the one or more server devices, a customer selection, from the display selection, to receive content during the active communication status (Page 3, Paragraphs [0037] and [0038]); identifying, via the one or more server devices, a current customer status based on the customer selection (Page 10, Paragraph [0113]; Page 11, Paragraph [0126]); and forwarding, via the one or more server devices, a content file to the customer device via a second communication medium different from the first communication medium (Data/Cellular/Voice: Page 3, Paragraph [0032] and [0037]; Page 11, Paragraph [0125]). 
Davis further teaches elevating, via the one or more server devices, a status of the customer based on a response from the customer device to the SMS message (Page 3, Paragraph [0038]; Page 6, Paragraphs [0087] and [0088]); and identifying, via the one or more server devices, an agent assigned to a customer record of the customer (Page 5, Paragraph [0063]). 
Davis does not teach forwarding, via the one or more server devices, a link message to the customer device that provides to a customer a display selection shown on the customer device; parsing, via the one or more server devices, the current customer status to identify a current condition associated with the customer; and sending, via the one or more server devices, a Short Message Service (SMS) message containing a profile update link to the customer device.
However, Gibson teaches forwarding, via the one or more server devices, a link message to the customer device that provides to a customer a display selection shown on the customer device (Page 11, Paragraphs [0095] and [0096]); parsing, via the one or more server devices, the current customer status to identify a current condition associated with the customer (Page 6, Paragraph [0051]); and sending, via the one or more server devices, a Short Message Service (SMS) message containing a profile update link to the customer device (Page 3, Paragraph [0023]; Page 5, Paragraph [0047]; Page 5, Paragraph [0052]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Davis with the method as taught by Gibson to enable a user to eliminate having to navigate between two separate applications by allowing the user to activate a hyperlink to launch a requested application from within the current application being utilized by the user; thereby improving the user experience.
The combination of Davis and Gibson does not teach retrieving, via the one or more server devices, at least one pre-recorded content file associated with the identified agent and the current customer condition. However, Brown teaches retrieving, via the one or more server devices, at least one pre-recorded content file associated with the identified agent and the current customer condition (Page 2, Paragraph [0023]; Page 3, Paragraph [0027]).
(Note: In paragraph [0023], Brown describes retrieval of video clips from a large list of titles – list of over 70 subjects with videos lasting from 30 to 200 seconds [i.e. at least one pre-recorded content file associated with the identified agent and the current customer condition], a physician selects videos that are applicable to a patient condition. In paragraph [0027], Brown indicates a particular patient can be shown a presentation on subjects that fit the patient need [e.g. video – Symptom of Asthma, Complication of Asthma, Heartburn and Asthma, etc.])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Davis and Gibson with the method as taught by Brown to maximize the effectiveness and efficiency of doctor-patient interactions using patient education software to present full-motion video information regarding the prevention of illness as well as the diagnosis and treatment of illness tailored to meet the needs of a specific patient.
As per Claims 2, 9 and 16, the combination of Davis, Gibson and Brown teaches retrieving a customer record; transmitting a current customer status inquiry; receiving a current customer status response; identifying a current customer status; retrieving content related to the current customer status; and forwarding the content to the customer device (Davis: Page 10, Paragraph [0113]; Page 11, Paragraph [0124]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, apparatus and non-transitory computer readable storage medium taught by Davis and Gibson with the method as taught by Brown to maximize the effectiveness and efficiency of doctor-patient interactions using patient education software to present full-motion video information regarding the prevention of illness as well as the diagnosis and treatment of illness tailored to meet the needs of a specific patient.
As per Claims 3, 10 and 17, the combination of Davis, Gibson and Brown teaches parsing the current customer status response to identify a current customer health condition; identifying an assigned physician from the customer record; and retrieving at least one pre-recorded content file associated with the assigned physician and the current customer health condition as described in Claim 1 above (Davis: Page 5, Paragraph [0063]; Page 11, Paragraphs [0125], [0127] and [0132]; Gibson: Page 6, Paragraph [0051]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, apparatus and non-transitory computer readable storage medium taught by Davis and Gibson with the method as taught by Brown to maximize the effectiveness and efficiency of doctor-patient interactions using patient education software to present full-motion video information regarding the prevention of illness as well as the diagnosis and treatment of illness tailored to meet the needs of a specific patient.  
As per Claims 4, 11 and 18, the combination of Davis, Gibson and Brown teaches receiving a plurality of display option selections during the active communication (Davis: Figures 8 and 9; Page 3, Paragraphs [0038] and [0039]); storing the plurality of display option selections in memory (Davis: Page 3, Paragraphs [0038] and [0039]); compiling a list of the plurality of display option selections responsive to the communication being answered; creating a display option summary message comprising the list of display option selections (Davis: Page 8, Paragraph [0104]; Page 11, Paragraphs [0124] – [0132]); and transmitting the display option summary message via a third communication medium different from the first communication medium and the second communication medium (Gibson: Page 5, Paragraph [0042]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, apparatus and non-transitory computer readable storage medium taught by Davis and Gibson with the method as taught by Brown to maximize the effectiveness and efficiency of doctor-patient interactions using patient education software to present full-motion video information regarding the prevention of illness as well as the diagnosis and treatment of illness tailored to meet the needs of a specific patient.  
As per Claims 5, 12 and 19, the combination of Davis, Gibson and Brown teaches wherein the first communication medium is a telephone medium, the second communication medium is a short message service medium and the third communication medium is an electronic mail (e-mail) medium (Gibson: Page 5, Paragraph [0042]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, apparatus and non-transitory computer readable storage medium taught by Davis and Gibson with the method as taught by Brown to maximize the effectiveness and efficiency of doctor-patient interactions using patient education software to present full-motion video information regarding the prevention of illness as well as the diagnosis and treatment of illness tailored to meet the needs of a specific patient.  
As per Claims 6, 13 and 20, the combination of Davis, Gibson and Brown teaches transmitting an invitation to participate in a communication session related to a context of the current customer status; receiving an acceptance to the invitation; routing the communication to the communication session and maintaining the active communication; and transmitting the display option summary message to the customer device via a third communication medium different from the first communication medium and the second communication medium as described in Claims 1 and 5. Davis also teaches creating a display option summary message comprising a record of the communication session (Page 4, Paragraphs [0055] – [0057]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, apparatus and non-transitory computer readable storage medium taught by Davis and Gibson with the method as taught by Brown to maximize the effectiveness and efficiency of doctor-patient interactions using patient education software to present full-motion video information regarding the prevention of illness as well as the diagnosis and treatment of illness tailored to meet the needs of a specific patient.  
As per Claims 7 and 14, Davis teaches creating a display option summary message comprising a record of the communication session; and transmitting the display option summary message to the customer device via a third communication medium different from the first communication medium and the second communication medium as described in Claims 1 and 5 above (See Davis - Receipt: Page 4, Paragraph [0057]; Page 8, Paragraph [0104]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Davis and Gibson with the method as taught by Brown to maximize the effectiveness and efficiency of doctor-patient interactions using patient education software to present full-motion video information regarding the prevention of illness as well as the diagnosis and treatment of illness tailored to meet the needs of a specific patient.  
As per Claim 8, the combination of Davis, Gibson and Brown teaches a method as described in Claim 1 above. Davis also teaches a processor (Figure 5 – Reference 1500; Page 3, Paragraph [0036]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Davis and Gibson with the method as taught by Brown to maximize the effectiveness and efficiency of doctor-patient interactions using patient education software to present full-motion video information regarding the prevention of illness as well as the diagnosis and treatment of illness tailored to meet the needs of a specific patient.  
As per Claim 15, the combination of Davis, Gibson and Brown teaches a method and apparatus as described in Claims 1 and 8 above. Gibson also teaches a non-transitory computer readable storage medium storing at least one instruction (Page 16, Paragraphs [0147] – [0149]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, apparatus and non-transitory computer readable storage medium taught by Davis and Gibson with the method as taught by Brown to maximize the effectiveness and efficiency of doctor-patient interactions using patient education software to present full-motion video information regarding the prevention of illness as well as the diagnosis and treatment of illness tailored to meet the needs of a specific patient.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thompson et al (2018/0108070 A1), Herlocher et al (2017/0243013 A1), Erhart et al (2015/0181039 A1), Koplovitz et al (2014/0143139 A1), Pati (2016/0065634 A1), Nurminen et al (2007/0093255 A1), Schoenberg (2009/0262919 A1), COOPER (2014/0006158 A1), Stocker (2012/0257002 A1) and Bulat (2004/0116785 A1). Each of these describes system and method of implementing call center architectures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652